Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 30, 2021

                                    No. 04-21-00193-CV

                                      Lucas GILLIAM,
                                         Appellant

                                              v.

                   Irma DE LEON, Bryan Whipkey and Chelsey Whipkey,
                                      Appellees

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 34244
                       Honorable Enrique Fernandez, Judge Presiding


                                       ORDER

         Appellees’ motion for an extension of time to file their brief is GRANTED. Appellees’
brief is due on or before October 13, 2021.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court